Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-10 in the reply filed on 11/16/2022 is acknowledged.  The traversal is on the ground(s) that multiple groups can be searched without burden.  This is not found persuasive because as claimed, the electrolyte membrane of independent claim 1 can be formed in a method different than that of independent claim 11; for example, without plasma treatment or without a substrate.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
Claims 8 and 9 recite “about”. Based on the instant disclosure “about” will be interpreted as within 10% of the stated value (pg. 6-7). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Bae et al. (US 2018/0145358A1).
Regarding claim 1, Bae teaches an electrolyte membrane (P23) for a membrane electrode assembly (P65) comprising: an ionomer having a membrane form (P33-40); and filler comprising hydrophobic surfaces and admixed with the ionomer (P23-26.45-46.56; Fig. 4-8). 
Regarding claim 2, Bae teaches the fillers are plasma treated (P55-56). 
Regarding claim 3, Bae teaches the ionomer comprises a moisture channel which is a path through which moisture existing in the membrane moves, the filler located in the moisture channel, or a path for the diffusion of water within the electrolyte from a concentration gradient of the filler, or particles (P67-72).
Regarding claim 4, Bae teaches the ionomer comprises a matrix for moving hydrogen ions, and the filler is located in the matrix (P36-40; Fig. 4-8)
Regarding claim 5, Bae teaches the ionomer comprises SPEEK (P40). 
Regarding claim 7, Bae teaches the filler has a particle form (P7.23-26.44-49; Fig. 4-8).
Regarding claim 9, Bae teaches an amount of about 1 wt% to 20 wt% of the filler based on the total weight of the electrolyte membrane (P62-63). 
Regarding claim 10, Bae teaches the filler prevents gas from moving through the moisture channel, or blocks a reaction gas crossover for enhanced durability (P72). 
Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshi et al. (US 2005/0130006). 
Regarding claim 1, Hoshi teaches an electrolyte membrane comprising an ionomer having a membrane form (P82. 137-141); and a filler comprising hydrophobic surfaces and admixed with the ionomer (P142-143). 
Regarding claim 6, Hoshi teaches the filler comprises PTFE (P142).
Claims 1 and 6-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Padmaraj, O., and S. Austin Suthanthiraraj. "A Study of Novel Hydrophobic P(TFE) Particles Dispersed Electrospun Gel Polymer Electrolyte Fibrous Membranes." Ionics 25.8 (2019): 3683-3693.
Regarding claim 1, Padmaraj teaches an electrolyte membrane comprising an ionomer having a membrane form, of P(VdF-co-HFP); and a filler comprising hydrophobic surfaces, or PTFE and admixed with the ionomer (pg. 3685). 
Regarding claim 6, Padmaraj teaches the filler comprises PTFE (pg. 3684-3685). 
Regarding claim 7, Padmaraj teaches the filler has particle form (pg. 3684).
Regarding claim 9, Padmaraj teaches the electrolyte membrane comprises an amount of 5% by weight of the filler based on the total weight of the electrolyte membrane (pg. 
3689-3691). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bae as applied to at least claim 1 above, and further in view of Fukuda et al. (JP 2003/157862 A).
Regarding claim 8, Bae teaches the electrolyte membrane of claim 1, the rejection included herein in its entirety. 
Bae is silent in teaching the filler has an average particle diameter (D50) of about 20 nm or less; however, Fukuda, in a similar field of endeavor, teaches an electrolyte membrane with a membrane and hydrophobic surface filler (P16-21). 
Fukuda teaches the filler having a diameter of 0.005 µm to 1 µm to ease dispersibility or filling voids of a thermoplastic resin, film, or sheet (P21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have the filler of Bae with an average particle diameter of 0.005 µm to 1 µm to ease dispersibility and fill voids of the membrane, as taught by Fukuda. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05- I
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729        

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729